After Remand from the Alabama Supreme Court

PITTMAN, Judge.
On April 25, 2014, this court affirmed a judgment entered by the Elmore Circuit Court (“the trial court”) in favor of Jennifer Ann Vest (Herron). Vest v. Vest (No. 2120913, April 25, 2014), 181 So.3d 1058 (Ala.Civ.App.2014) (table). Our affirmance has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Vest, 181 So.3d 1049 (Ala.2015). *1059On remand to this court, and in compliance with the supreme court’s opinion, we hereby reverse the judgment of the trial court and remand the cause to that court for it “to decide whether to dismiss or to transfer [David Jeremy Vest’s] motion to modify custody filed in that court on June 25, 2010.” 181 So.3d at 1057.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and THOMAS, MOORE, and DONALDSON, JJ., concur.